Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-19 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on January 25, 2021, in response to the office action mailed on November 25, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, at least one data conveying component configured to read an external processing instruction, parse the processing instruction to acquire a read data address, a write data address, and an operating command, read the to-be-processed data from an at least one input memory based on the read data address, process the to-be- processed data based on the operating command to obtain output data and a corresponding write data address after multiplexed processing, and send a write data request, wherein the operating command comprises a data transposition command and a data conveying command, and the write data address corresponding to the output data is obtained by using the write data address obtained from parsing the processing instruction as an initial write address, and migrating the initial write address backward sequentially based on output time sequence of the output data to obtain the write data address corresponding to the output data; and at least one multiplexed arbitration component configured to receive, in response to receiving the write data request of the at least one data conveying component, the 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach backward/reverse conversion of data:
U.S. PATENT NUMBERS:
2005/0166055 A1 – [Claim 3]
4,752,068 – [Claim 2]
5,200,564 – [Column 36, lines 2-11]
5,954,812 – [Column 7, lines 59-67 to Column 8, lines 1-19]
9,158,672 B1 – [Column 19, lines 22-44]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        February 11, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181